Citation Nr: 9936222	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 100 percent disability evaluation assigned for 
post-traumatic stress disorder (PTSD) was properly reduced to 
0 percent, and if so, whether the veteran is entitled to a 
compensable evaluation for that disability from September 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Salt Lake City, Utah (RO) which reduced the evaluation 
assigned to PTSD from 100 percent to 0 percent.


REMAND

The RO has developed and certified for appeal the issue of 
entitlement to an increased evaluation for PTSD.  However, as 
it is clear from the procedural posture that this appeal 
arises from the RO's reduction of the PTSD evaluation from 
100 percent to 0 percent, the issue is more appropriately 
characterized as is noted above.  It is also clear that in 
its current posture this appeal presents procedural and 
factual issues for which REMAND is appropriate.

One procedural issue pertains to the veteran's claim for an 
earlier effective date for the grant of service connection 
for his PTSD.  The RO denied this claim in a June 1996 rating 
decision.  In a July 1996 letter the veteran clearly informed 
the RO of his "wish to appeal the decision" from June 1996.  
The Board reads the veteran's letter as a timely filed Notice 
of Disagreement (NOD) and finds that the RO has not provided 
the veteran with a responsive Statement of the Case (SOC).  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).  When the 
Board determines that further evidence or clarification of 
the evidence, or correction of a procedural defect is 
essential for a proper appellate decision, the Board must 
REMAND the matter to the agency of original jurisdiction.  38 
C.F.R. § 19.9 (1999); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (Board determination that RO failure to issue 
an SOC in response to a veteran's NOD contesting a rating 
decision is a procedural defect requiring remand to the RO).

The second procedural matter pertains to newly submitted 
evidence.  The veteran perfected his appeal in this case by 
filing a VA Form-9 (substantive appeal) in August 1997.  In 
July 1999 the RO informed the veteran that it was 
transferring the record in this case to the Board for 
appellate review.  In August 1999, within 90 days of the RO's 
notice but after the record was transferred to the Board, the 
veteran's representative presented to the RO a package of 
medical and other records appearing to pertain to the 
veteran's PTSD claim.  The RO referred this new evidence 
directly to the Board in September 1999 without reevaluating 
the veteran's claim in light of the new evidence or 
addressing the new evidence in a Supplemental Statement of 
the Case (SSOC).  In addition, in September 1999, also within 
90 days of the RO's notice but after the record was 
transferred to the Board, the veteran provided another 
package of medical and other records appearing to pertain to 
his PTSD claim.  The RO has neither reviewed this evidence 
nor has it issued a SSOC.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waives 
consideration.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (1998).  
A veteran is also entitled to notice of the RO's decision 
and, if the decision is adverse, to an opportunity to respond 
to the decision.  Id.  Because the RO did not consider 
evidence submitted since July 1999 and because neither the 
veteran nor his representative waived RO consideration of 
this evidence, the Board must REMAND the claim so the RO can 
cure the procedural defect.

Finally, the Board believes that adjudication of issues 
raised by this appeal could be facilitated substantially by 
clarification of medical facts pertaining to the severity of 
past and present PTSD symptomatology, especially in relation 
to the veteran's nonservice-connected psychiatric 
disabilities.  Accordingly, the claims file should be 
presented to a VA physician for an opinion as to the nature 
and severity of the veteran's PTSD symptomatology both at the 
time the RO proposed to reduce the disability rating and 
currently.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should provide the claims 
file, including the additional evidence 
described above, to a VA psychiatrist for 
review and an opinion answering the 
following questions:  (a) Did the 
symptoms diagnosed as PTSD improve from 
the time the RO assigned a 100 percent 
disability rating in December 1994 until 
the time the RO proposed reducing the 
rating in June 1996?  If so, in what 
respects?  (b) To what extent, if any, 
have the nature and severity of the 
symptoms diagnosed as PTSD changed since 
June 1996?  (c) What is the current 
degree of the veteran's social and 
industrial impairment due solely to the 
service-connected PTSD?  In the event the 
physician cannot differentiate PTSD 
symptomatology from that of a nonservice-
connected psychiatric entity, the 
psychiatrist should so state and explain.

2.  The RO should provide the veteran and 
his representative with an SOC addressing 
evidence and law pertaining to the 
veteran's claim of entitlement to an 
earlier effective date for service 
connection for PTSD, and with information 
regarding the appropriate time period 
within which to submit a substantive 
appeal.  If the veteran files a timely 
substantive appeal, the RO should process 
the case in compliance with applicable 
procedures.

Thereafter, upon review of the entire record including the 
psychiatrist's opinion and the additional evidence received 
since July 1999, the RO should readjudicate the issue of 
whether the 100 percent disability evaluation assigned for 
post-traumatic stress disorder (PTSD) was properly reduced.  
If so, the RO should also determine whether the veteran now 
is entitled to a compensable evaluation for that disability.  
If the RO denies the benefit sought on appeal, it should 
issue a SSOC and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



